OPINION
{¶ 1} Charles Julick is appealing, pro se, his conviction in Xenia Municipal Court of two separate offenses, to-wit: squealing tires in violation of Xenia City Ordinance 432.34 and driving in marked lanes in violation of Xenia City Ordinance 432.08. Following his not guilty plea to both charges, trial was scheduled for January 14, 2002, but Julick failed to appear on that date. He did appear, pro se, at the trial rescheduled for March 18, 2002, and following his not guilty plea, he was convicted on both charges by the court after a bench trial. He was sentenced to pay a $100 fine on each charge and his driver's license was suspended for sixty days.
 {¶ 2} His very summary brief on appeal, handwritten and consisting of two pages, sets forth no assignments of error, but we glean from it, as did the prosecuting attorney who filed a brief, that Julick is complaining that his due process rights were violated because he did not have an attorney present to represent him at his bench trial. The record shows that Julick is not indigent and, in fact, is employed full time (docket 14). He could, therefore, have retained an attorney. The due process claim by the appellant is overruled and the judgment is affirmed.
BROGAN, J. and FAIN, J., concur.